Citation Nr: 0902493	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for traumatic 
degenerative joint disease of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1968 to 
August 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2004, the veteran's appeal 
was transferred to the Lincoln, Nebraska RO.

The Board denied the claim on appeal by a December 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a July 2008 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.  A letter was sent to the 
veteran and his representative on December 3, 2008 in which 
he was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  A letter was received 
from the veteran in December 2008, enclosing a 90-day letter 
response form noting that the veteran had no additional 
evidence to submit and that the Board should proceed with 
adjudication of the appeal after permitting his 
representative time to submit additional argument.  In 
December 2008, the veteran's representative submitted 
additional argument.  

The decision below will address the issues raised by the 
Joint Motion, to include 1) which regulations regarding 
spinal disorders shall be applied, and 2) whether separate 
evaluations for neurological symptoms as a component of the 
veteran's service-connected lumbar spine disorder are 
warranted prior to September 26, 2003.  The decision below 
does not address the remaining issue raised in the Joint 
Motion:  clarification of whether the prior December 2006 
Board decision awarded one or two separate evaluations for 
neurological symptoms of the service-connected lumbar spine 
disorder.  In a January 2007 rating decision, the RO granted 
service connection for right and left leg sciatica as 
components of the service-connected lumbar spine disorder and 
assigned separate evaluations of 10 percent for each leg.  
Accordingly, clarification of that issue is no longer 
required.  


FINDINGS OF FACT

1.  The portion of the December 18, 2006 Board decision that 
addressed the veteran's claim for entitlement to a traumatic 
degenerative joint disease of the lumbar spine (lumbar spine 
disorder), as written, precluded effective judicial review.

2.  Prior to September 26, 2003, a lumbar spine disorder was 
manifested by arthritis, severe limitation of motion, and 
degenerative disc disease with intermittent neurological 
manifestations. 

3.  On and after September 23, 2002, a lumbar spine disorder 
was manifested by sciatica of the bilateral lower 
extremities.

4.  On and after September 26, 2003, a lumbar spine disorder 
is manifested by arthritis, severe limitation of motion, 
degenerative disc disease with intermittent neurological 
manifestations, lumbar flexion to 55 degrees, and sciatica of 
the bilateral lower extremities. 


CONCLUSIONS OF LAW

1.  The portion of the December 18, 2006 Board decision that 
addressed the issue of entitlement to an increased evaluation 
for a lumbar spine disorder is vacated.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2008).

2.  Prior to September 26, 2003, the criteria for an 
evaluation in excess of 40 percent for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2003).

3.  On and after September 26, 2003, the criteria for an 
evaluation in excess of 40 percent for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008). 

4.  On and after September 23, 2002, the criteria for 
separate evaluations for sciatica as a neurological component 
of the lumbar spine disorder have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (1) (2003); 38 C.F.R. § 4.71a, General Rating 
Formula, Note (1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2008).  Here, the Court 
remanded the Board's decision only with respect to the issue 
of an increased evaluation for a lumbar spine disorder, 
finding that the Board had not provided adequate reasons and 
bases in support of the decision, thus precluding effective 
judicial review.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 
2007).   Therefore, the December 18, 2006 Board decision 
failed to provide the veteran due process under the law.  
Accordingly, in order to prevent prejudice to the veteran, 
the portion of the Board decision addressing the issue of an 
increased evaluation for a lumbar spine disorder must be 
vacated.  A new decision regarding that issue will be entered 
as if the December 18, 2006 decision by the Board had never 
been issued.  

Increased evaluation claim

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, a February 2002 letter 
satisfied some of the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter notified the 
veteran that if the VA benefits were granted, benefits could 
be paid from the date of the claim or the date the evidence 
was received, dependent upon when the evidence was received.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).  The February 2002 letter did not provide notice that 
there must be evidence of worsening of the disability and the 
effect on employment and daily life, notice of the specific 
requirements of the diagnostic code to qualify for a higher 
rating, notice of the application of diagnostic codes and 
disability ratings, or notice of the different types of 
competent evidence to show the above.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008); Dingess/Hartman, 19 
Vet. App. at 486.  But the veteran was so notified in the 
April 2002 rating decision and May 2004 statement of the case 
and was represented by a veterans' service organization 
throughout the adjudication of the appeal.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication); Simmons 
v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007) (noting that 
notice deficiencies are prejudicial unless the VA shows that 
the purpose of the notice was not frustrated).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons, 487 F.3d at 896; Sanders, 487 F.3d at 
889.   

The veteran's service treatment records, VA medical records, 
VA examination reports, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In May 2005, after the appeal was certified to the 
Board, the veteran sent additional evidence to the Board and 
waived his right to have the RO readjudicate his claim with 
the additional evidence.  See 38 C.F.R. § 20.1304(c) (2008).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 121-22 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007).

By a June 1996 rating decision, the RO granted service 
connection for traumatic arthritis of the lumbar spine and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292, effective February 7, 1994.  In a 
September 1997 rating decision, a 20 percent evaluation was 
assigned effective February 7, 1994.  In December 2001, the 
veteran filed a claim for an increased evaluation.  By a 
November 2002 rating decision, the RO continued the 20 
percent evaluation under Diagnostic Code 5010-5292.  In March 
2003, the veteran filed a notice of disagreement.  In a May 
2004 rating decision and statement of the case, the RO 
assigned a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5242, effective December 31, 2001.  In 
July 2004, the veteran filed a substantive appeal.  

In an August 2006 rating decision, the RO granted service 
connection for a bladder disorder as due to the service-
connected lumbar spine disorder, and assigned a 40 percent 
evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7542, 
effective August 10, 2005.  In a January 2007 rating 
decision, the RO granted service connection for right and 
left lower extremity sciatica as neurological manifestations 
of the service-connected lumbar spine disorder, and assigned 
two 10 percent evaluations under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, effective September 26, 2003.

In VA medical records from August 2001 and February 2002, the 
veteran reported chronic leg pain and low back pain.  Upon 
examination, the left dorsalis pedis was feeble and the right 
dorsalis pedis was not palpable.  The assessment was history 
of claudication pain in both legs. 

In an August 2002 private medical record, it was noted that 
an x-ray of the lumbar spine demonstrated lumbar spondylosis, 
lumbar spine degenerative disc disease, and possible old 
fracture of L2.  

In an October 2002 VA record, the veteran complained of low 
back pain and numbness of both thighs that did not radiate 
past the knees.  The veteran denied any bowel or bladder 
involvement.  There was intact neurological examination and 
negative straight leg raise test.  The examiner assessed 
chronic low back pain, radicular symptoms, and symptoms 
suspicious of sacroiliac joint dysfunction.

An October 2002 VA spine examination was conducted.  The 
veteran reported constant low back pain aggravated by 
bending, twisting, walking for more than 10 minutes, and 
sitting for more than 20 minutes.  The pain occasionally 
radiated to the left buttocks and thighs and there was some 
numbness and tingling in the feet.  The veteran denied bowel 
or bladder dysfunction, and reported that he had lost no time 
from work.  Upon examination, the veteran splinted his back 
while walking from the waiting room to the examining room and 
while climbing on and off the examining table, and held his 
back in a semiflexed position while ambulating.  There was 
bilateral paravertebral spasm and tenderness over the lumbar 
spine.  Flexion was to 30 degrees without pain and to 45 
degrees with pain and bilateral lateral extension was to 15 
degrees without pain.  The veteran was unable to extend his 
lumbar spine beyond neutral due to pain and muscle spasm.  
Upon neurological examination, bilateral heel and toe gait 
were intact but unstable, straight leg raise test was 
positive on the left, and deep tendon reflexes were 2+.  The 
impression was lumbar spine degenerative disk disease.  

In a November 2002 VA medical record, the veteran reported 
chronic back pain, without radiation or bowel or bladder 
involvement.  Upon examination, there was no numbness, 
tingling, or weakness.  The assessment was chronic pain.  In 
a December 2002 VA record, the veteran reported intermittent 
flares of back pain, tingling in both legs, radiating pain 
from his buttocks into his calves, and leg cramping.  The 
pain was worse when walking or lying flat.  The veteran was 
independent in ambulation and activities of daily living.  
Forward flexion was to 50% with pain.  There were paraspinal 
muscle spasms, tenderness, negative Patrick's test, positive 
straight leg raise test on the left, and intact sensation in 
all associated dermatomes.  There was no muscle atrophy, the 
range of motion was within normal limits in all major joints, 
and strength was resistive with giveaway proximally from back 
pain.  Deep tendon reflexes were 1/4 and symmetric and ankle 
jerks were present.  The assessment was sciatica with low 
back pain and possible sacroiliac dysfunction.  

A December 2002 VA lumbar spine magnetic resonance imaging 
scan (MRI) was conducted.  The impression was degenerative 
changes, broad-based posterior disk bulging at the L4 to L5 
level, ligamentum flavum hypertrophy, minimal central canal 
stenosis and questionable impingement of the fourth lumbar 
nerve roots, and minimal canal stenosis at L5 to S1 level 
without nerve root involvement.  There was posterior 
osteophytosis involving L3 to L5, anterior osteophytosis at 
L2 to L5, disk desiccation at L1 to L5 with a moderate 
decrease in L1 to L2 intervertebral disc space height, and a 
mild decrease in L3 to L4 and L4 to L5 intervertebral disc 
space height.  There were facet joint degenerative changes at 
all levels.  A December 2002 x-ray report showed slight 
anterior compression deformity of L2 of undetermined age, but 
significant narrowing of disk spaces.

In February 2003 VA medical records, the veteran complained 
of nagging low back pain.  Upon examination, there was full 
range of lumbar spine motion with discomfort towards the end 
range.  There was mild tenderness to lumbar paraspinals from 
L1 to L5 upon palpation.  There was a mildly antalgic gait 
favoring the right lower extremity, possibly due to 
claudication.  There was 4/5 strength of the bilateral lower 
extremities.  The diagnoses were sciatica with low back pain 
and possible sacroiliac dysfunction.  In another February 
2003 VA record, the veteran reported low back pain and 
numbness and tingling in the bilateral anterior thighs and 
right toes, worse with exertion and in the evenings.  Upon 
examination, there was lumbar paraspinous tenderness and 
positive straight leg raise test.  Deep tendon reflexes were 
2+.  Chronic lower back pain was assessed.  

In March 2003 VA medical records, the veteran reported low 
back pain.  Examination showed possible mild weakness in the 
right L5 musculature as compared to the left, but no sensory 
deficits.  The impressions included sciatica with low back 
pain, possible sacroiliac dysfunction, and lumbar spinal 
stenosis with possible superimposed radiculopathy.  In May 
2003 VA records, the veteran reported constant low back pain.  
The diagnosis was lumbar spinal stenosis.  In June 2003, the 
veteran was seen for follow up of low back pain and spinal 
stenosis.  The examiner noted that an electromyograph (EMG) 
was normal and there was no evidence of radiculopathy.  Upon 
examination, the lumbar spine was non-tender to palpation, 
and there was negative Patrick's test, but there were 
paraspinal muscle spasms.  Examination of the lower 
extremities revealed no muscle atrophy, normal range of 
motion, 5/5 strength, intact sensation, 2/4 deep tendon 
reflexes, negative straight leg raise test, and present ankle 
jerks.  The examiner assessed spinal stenosis, chronic low 
back pain, and right greater trochanter bursitis.  

A November 2003 VA medical record indicated the veteran was 
seen for low back pain and spinal stenosis.  The veteran 
reported a burning in his tailbone region.  Upon examination, 
there were paraspinal muscle spasms, tenderness to palpation 
in the lumbar paraspinals and sacrum, altered sensation in L4 
to L5 to S1, and a negative straight leg raise test.  Upon 
examination of the lower extremities there was no muscle 
atrophy, normal range of motion, 5/5 strength, 2/4 deep 
tendon reflexes, and present ankle jerks.  The veteran 
ambulated independently.  The assessment was spinal stenosis, 
chronic low back pain of the sacroiliac joint, and right 
greater trochanter bursitis.  In another November 2003 VA 
record, the veteran reported a history of low back pain that 
radiated into the right buttock with associated paresthesias, 
but denied bowel or bladder dysfunction.  Upon examination, 
there was positive straight leg raise test, 5/5 muscle 
strength, 1/4 deep tendon reflexes, and difficulty eliciting 
a left ankle jerk.  The assessment was low back syndrome with 
sciatica.  In a February 2004 VA record, the veteran 
complained of low back and right buttock pain.  Upon 
examination, there was pain in the projection areas of the 
right sacroiliac joint and coccyx and positive Patrick's test 
on the right.  The examiner opined that there was either 
sacroiliac joint dysfunction or coccydynia.  

A March 2004 VA spine examination was conducted.  The veteran 
reported a prickling or burning in his coccyx area.  The 
veteran reported stiffness in the morning, and denied the use 
of mobility devices, falls, bladder or bowel dysfunction, and 
any periods of incapacitation in the past year.  The veteran 
reported using a transcutaneous electrical nerve stimulation 
(TENS) unit and wearing a back brace upon physical activity.  
He reported daily, constant, burning, lumbar region pain that 
radiated to the top of his bilateral thighs, with flare-ups 
about twice per week.  The pain was worse after sitting too 
long, bending, or twisting.  There was relief with rest, ice, 
and pain medication.  The veteran reported no affect on his 
activities of daily living, except pain when he did 
everything.  The veteran stated that he must frequently sit 
down and rest when shopping with his wife, and that he had to 
stop every 50 or 60 miles and walk around when driving his 
car.  He reported no lost time from work due to his back 
disability.  

Upon examination, there was lumbar flexion to 55 degrees, 
extension to 0 degrees, bilateral lateral flexion to 20 
degrees, and bilateral rotation to 30 degrees.  Pain was 5 
out of 10 in all movement.  The veteran complained of pain 
with axial loading and any touch to his spine.  The veteran 
was able to stand to put his pants on and to bend over while 
sitting to put on his shoes and socks.  The veteran did not 
complain of muscle spasm, fatigue, weakness, or lack of 
endurance with repetitive motion.  There was no ankylosis or 
muscle atrophy.  Muscle strength was 5/5.  Sensory and 
neurological examinations were within normal limits.  There 
were normal deep tendon reflexes, Achilles tendon, and 
monophilament testing, but bilateral diminished dorsalis 
pedis pulses.  The diagnoses included lumbar spine, normal 
sacrum and coccyx, slight anterior compression deformity of 
L2 of undetermined age, degenerative changes per x-ray, and a 
moderately decreased range of motion.

An April 2004 VA neurological examination was conducted.  The 
veteran complained of low back pain and noted that the use of 
a TENS unit was helpful.  The veteran complained of radiating 
back pain and numbness and tingling in the feet, legs, and 
thighs.  The veteran reported numbness and tingling in his 
feet upon driving, which was helped by moving or changing 
position, and leg numbness and tingling after walking for 
awhile which was relieved by stopping and resting.  Upon 
examination, lumbar flexion was decreased due to pain.  There 
was lumbar paraspinous tightness and spasm.  Straight leg 
raise test increased back pain on the right leg but did not 
cause a marked increase in back pain on the left.  There was 
no focal weakness or atrophy of the lower limbs and the 
veteran could stand on heels and toes with slight assist.  
There was normal gait and intact sensation to pain and 
vibration, with no distal blunting.  The impression was 
chronic low back pain with intermittent sensory symptoms in 
the lower limbs due to degenerative joint disease of the 
lumbosacral spine and lumbar stenosis at L4 to L5 and L5 to 
S1.  The examiner opined that the symptoms were due to the 
service-connected back disorder and that the sensory symptoms 
in the thighs were due to lumbar stenosis. 

A December 2004 lumbar spine MRI showed degenerative disc 
changes at L3 to L4 and L4 to L5 with associated spondylosis, 
mild old compression fracture deformity of L2 anteriorly, 
broad based bulging annulus at L4 to L5 with mild effacement 
of ventral thecal sac, minimal annular disk bulge at L3 to L4 
with mild effacement of ventral thecal sac, and neural 
foramina patent bilaterally.  

In a January 2005 lay statement, the veteran indicated that 
he had lower extremity swelling, numbness, and prickly 
feelings.  He stated that a Doppler test conducted July 2004 
showed normal pulse volume.  The veteran also reported a 
burning sensation in his feet and buttocks daily.

An April 2005 VA radiology report indicated normal alignment 
of vertebral bodies, mild anterior wedging of L2, normal 
height of other lumbar vertebral bodies, mild narrowing of 
the L1 to L2 and L4 to L5 interspaces, symmetrical sacroiliac 
joint, and limited flexion and extension, but no evidence of 
abnormal motion.  In an April 2005 VA record, the veteran 
complained of back pain that radiated down his legs to his 
feet, left worse than right.  The veteran noted occasional 
leg swelling, and worsening and constant pain.  The veteran 
reported that he could walk about 1.5 blocks before he had to 
sit down for relief.  Upon examination, there was pain on 
palpation of the lower lumbar spine, a positive bilateral 
straight leg raise test, downward pointing Babinski's, 4/4 
strength of the lower extremities with toe weakness, and 
positive bilateral pedal pulses.  The veteran could walk on 
his heels, but could not balance on his toes.  The examiner 
noted an MRI showed degenerative disc disease and arthritis.  
The diagnosis was lumbar pain.

An April 2005 VA orthopedic note indicated the veteran 
reported worsening back pain and bilateral thigh pain, 
specifically in the anterior thighs.  The veteran could only 
walk for 10 to 15 minutes due to leg pain, which was worse 
with stairs.  The veteran denied bowel or bladder 
involvement, paresthesias, or weakness.  Upon examination, 
there was tenderness to palpation of the lumbar spine.  There 
was decreased range of lumbar spine motion, secondary to 
pain.  There was bilateral down-going Babinski's, no clonus, 
negative bilateral straight leg raise test, and no pain with 
internal and external bilateral hip rotation.  The veteran 
had 5/5 strength in his hip flexors, extensors, abductors, 
adductors, quadriceps, hamstrings, tibialis anterior, and 
gastroc-soleus complex bilaterally.  There were 2+ patellar 
and Achilles reflex and pulses.  The examiner noted that 
prior radiographs and MRIs indicated degenerative changes of 
the lumbar spine but no spondylosis or spondylolisthesis, a 
mild amount of stenosis at L3 to L4, and no evidence of 
herniated nucleus pulposus.  The assessment was likely 
neurogenic claudication.

During the pendency of this appeal, VA revised the criteria 
for evaluating the spine, effective September 23, 2002 and 
September 26, 2003.  See 67 Fed. Reg. 54345 (2002); 68 Fed. 
Reg. 51454-51458 (2003).  When a new regulation is issued 
while a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  See VAOPGCPREC 7-03; 
69 Fed. Reg. 25179 (2003).  If application of an amended 
regulation has a retroactive effect, then the regulation 
cannot be applied to cases pending at the time of its 
promulgation.  Rodriguez v. Peake, 511 F.3d 1147, 1153 (Fed. 
Cir. 2008).  But even if the amended versions are more 
favorable, the amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation may be applied.  See VAOPGCPREC 3-
00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 
341 F.3d 1327, 1328-29 (Fed. Cir. 2003).  

To determine if the regulation change produces retroactive 
effects, VA must consider 1) the nature and extent of the 
change of the law, 2) the degree of connection between the 
operation of the new rule and a relevant past event, and 3) 
familiar considerations of fair notice, reasonable reliance, 
and settled expectations.  Princess Cruises v. United States, 
397 F.3d 1358, 1362-63 (Fed. Cir. 2005) (citing Landgraf v. 
USI Film Products, 511 U.S. 244, 270 (1994)).  A new 
regulation has retroactive effects if it is less favorable to 
a claimant than the old regulation and a liberalizing law or 
regulation does not have retroactive effects.  See VAOPGCPREC 
7-03; 69 Fed. Reg. 25179 (2004).  

In this case, the application of the September 23, 2002 
regulatory change in the diagnostic criteria regarding spinal 
disorders does not have retroactive effects on the veteran's 
claim.  The 2002 amendment maintained the diagnostic codes 
for all spine disorders except for intervertebral disc 
syndrome (IVDS).  For IVDS, new diagnostic criteria were 
provided, including provisions for assigning separate 
evaluations for orthopedic and nuerological symptoms of the 
service-connected spine disability, whichever resulted in a 
higher evaluation.  Such separate evaluations were not 
previously expressly permitted.  As determined below, the 
veteran is not entitled to an evaluation in excess of 40 
percent for his lumbar spine disorder under the pre and post-
2002 diagnostic criteria; thus, consideration of possible 
additional separate evaluations for neurological symptoms 
could only have positive effects.  Additionally, the evidence 
of record does not show that familiar considerations of fair 
notice, reasonable reliance, and settled expectations will be 
disturbed the by the application of the 2002 amendment.  
Accordingly, the September 23, 2002 regulatory changes are 
not retroactive and will be applied as of their effective 
date.  See Rodriguez, 511 F.3d at 1153; Kuzma, 341 F.3d at 
1328-29; VAOPGCPREC 7-03; VAOPGCPREC 3-00.

Similarly, the application of the September 26, 2003 
regulatory changes in the spinal disorder diagnostic 
criteria, does not have retroactive effects on the veteran's 
claim.  The 2003 amendments 1) maintained the diagnostic code 
for IVDS as amended in 2002, 2) maintained the ability to 
assign separate evaluations for orthopedic and neurologic 
manifestations of a spine disorder as amended in 2002, and 3) 
implemented a General Rating Formula applicable to all spinal 
disorders.  In this case, and as determined below, the pre-
2003 diagnostic criteria do not provide for an evaluation in 
excess of 40 percent at any during the appeal period, the 
post-2003 diagnostic criteria do not mandate assignment of an 
evaluation less than 40 percent, and the evidence does not 
show that familiar considerations of fair notice, reasonable 
reliance, and settled expectations will be disturbed by the 
application of the 2003 amendments.  Accordingly, the 
September 26, 2003 regulatory changes do not have retroactive 
effects and will be applied as of their effective date.  See 
Rodriguez, 511 F.3d at 1153; Kuzma, 341 F.3d at 1328-29; 
VAOPGCPREC 7-03; VAOPGCPREC 3-00. 

Moreover, the RO addressed the veteran's claim for increase 
under both the old and the revised criteria.  Thus, there is 
no prejudice to the veteran for the Board to apply the 
regulatory revisions of September 23, 2002 and September 26, 
2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Evaluation prior to September 26, 2003

Prior to September 26, 2003, under the previous rating 
criteria for limitation of lumbar spine motion, a maximum 40 
percent evaluation was assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Prior to September 26, 2003, there were two applicable rating 
criteria for IVDS.  Prior to September 23, 2002, the rating 
criteria assigned a maximum 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Effective 
September 23, 2002, IVDS was evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A maximum 60 percent 
evaluation was assigned for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  An 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that were present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1).  

The veteran's 40 percent evaluation for this time period 
contemplates lumbar spine arthritis with severe limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5292 
(2002); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2008) (noting that traumatic arthritis is rated as 
degenerative arthritis, which is rated based on limitation of 
motion of the affected part); 38 C.F.R. § 4.27 (2008) 
(stating that a hyphenated code indicates that a disability 
includes both listed disorders).  This is the maximum 
evaluation for limitation of lumbar spine motion, so an 
increased evaluation is not warranted.  


Prior to September 26, 2003, an increased evaluation under 
other potentially applicable diagnostic codes has been 
considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  But an evaluation in excess of 40 percent is not 
provided for lumbosacral strain or sacroiliac injury and 
weakness, and the evidence did not show any fractured 
vertebra, cervical or dorsal spine limitation of motion or 
ankylosis, or complete spine ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5288, 5290, 5291, 5294, 
5295 (2003).  For IVDS prior to September 23, 2002, although 
degenerative disc disease was diagnosed in August 2002, the 
evidence of record does not demonstrate persistent 
neurological symptoms, absent ankle jerk, or only 
intermittent relief as required for a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

For IVDS on and after September 23, 2002, under the pre-2002 
IVDS diagnostic criteria, a maximum 60 percent evaluation is 
assigned for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Throughout the time period, the 
veteran consistently reported back pain that occasionally 
radiated into the bilateral lower extremities, except in 
November 2002 when he denied radiating pain.  He also 
reported relief upon rest and medication.  Throughout the 
time period, the objective medical evidence of record 
consistently diagnosed degenerative disc disease and spinal 
stenosis.  In an October 2002 VA record, there was intact 
neurological examination and negative straight leg raise 
test.  The assessment was radicular symptoms.  At the October 
2002 VA spine examination, there were bilateral paravertebral 
spasm and normal deep tendon reflexes.  In a December 2002 VA 
record, there were paraspinal muscle spasms, intact sensation 
in all associated dermatomes, 1/4 deep tendon reflexes, and 
present ankle jerks.  The assessment was sciatica.  In 
February 2003 VA records, there were normal deep tendon 
reflexes.  The diagnoses included sciatica.  In March 2003 VA 
records there was possible mild weakness in the right L5 
musculature as compared to the left, but no sensory deficits.  
The impressions included sciatica and lumbar spinal stenosis 
with possible superimposed radiculopathy.  In June 2003, an 
EMG was normal and there was no evidence of radiculopathy.  
Upon examination, there were present ankle jerks and intact 
sensation, but there were paraspinal muscle spasms.  The 
evidence thus showed intervertebral disc syndrome with 
occasional or intermittent symptomatology and relief with 
rest and medication, muscle spasms, but present ankle jerks, 
essentially normal deep tendon reflexes, and intact sensation 
in all associated dermatomes.  An increased evaluation for 
IVDS under the pre-2002 diagnostic criteria is not warranted 
on and after September 23, 2002.

Under the post-2002 IVDS diagnostic criteria, a maximum 60 
percent evaluation is assigned for incapacitating episodes of 
a total duration of at least 6 weeks during the last year or 
the chronic orthopedic and neurologic manifestations were 
evaluated separately, whichever resulted in the highest 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
The veteran did not allege, and the evidence does not 
demonstrate, any incapacitating episodes.  An increased 
evaluation for IVDS is thus not warranted under this 
diagnostic criteria, but separate evaluations for neurologic 
manifestations must also be considered.  

Throughout the time period, the veteran consistently reported 
back pain that occasionally radiated into the thighs and 
buttocks, except in November 2002 when he denied radiating 
pain.  He consistently denied bowel or bladder involvement.  
Throughout the time period, the objective medical evidence of 
record consistently diagnosed degenerative disc disease and 
spinal stenosis.  In an October 2002 VA record, there was 
intact neurological examination and negative straight leg 
raise test.  The assessment was radicular symptoms.  At the 
October 2002 VA spine examination, there was a positive 
straight leg raise test on the left and normal deep tendon 
reflexes.  In a December 2002 VA record, there was a positive 
straight leg raise test on the left, intact sensation in all 
associated dermatomes, and 1/4 deep tendon reflexes.  The 
assessment was sciatica.  A December 2002 VA lumbar spine MRI 
showed questionable nerve root impingement and disk 
dessication with some mild decrease in intervertebral disc 
space heights.  A December 2002 x-ray report showed 
significant narrowing of disk spaces.  In February 2003 VA 
records, there was a positive straight leg raise test and 
normal deep tendon reflexes.  The diagnoses included 
sciatica.  In March 2003 VA records there was possible mild 
weakness in the right L5 musculature as compared to the left, 
but no sensory deficits.  The impressions included sciatica 
and lumbar spinal stenosis with possible superimposed 
radiculopathy.  In June 2003, an EMG was normal and there was 
no evidence of radiculopathy.  Upon examination, there was 
5/5 strength, negative straight leg raise test, negative 
Patrick's test, and intact sensation.  The evidence thus 
demonstrates objective evidence of neurological disturbances, 
to include the December 2002 MRI and x-ray reports, but also 
demonstrates intact sensation and a normal EMG in June 2003.  
But when considering that a 2004 VA medical opinion that the 
veteran's sensory symptoms of the bilateral lower extremities 
were due to his service-connected disorder and the diagnoses 
of degenerative disc disease , spinal stenosis, and sciatica 
beginning in October 2002, the veteran's disability picture 
on the whole demonstrates entitlement to separate evaluations 
for lumbar spine disability neurological manifestations.  See 
38 C.F.R. § 3.102 (2008) (noting that resolution of any 
reasonable doubt shall be in favor of the veteran).  
Accordingly, on and after September 23, 2002, separate 
evaluations for neurological manifestations of the lumbar 
spine disorder are warranted.

Evaluation on and after September 26, 2003

Effective September 26, 2003, a 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine, and a maximum 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula (2008).  For VA 
compensation purposes, normal forward flexion of the lumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the lumbar spine is 240 degrees.  38 C.F.R. § 
4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 
4.71a, Plate V (2008).  Unfavorable ankylosis is where the 
spine or a spinal segment is fixed in flexion or extension 
with additional limitations due to the fixation.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (5).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

Effective September 26, 2003, for IVDS, a maximum 60 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

The veteran's 40 percent evaluation for this time period 
contemplates forward flexion of the thoracolumbar spine to 30 
degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5292 (2003); 38 C.F.R. § 4.71a, General Rating Formula 
(2008); see also 38 C.F.R. § 4.27; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

First, under pre-2003 diagnostic criteria, a maximum 40 
percent evaluation is assigned for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  Thus, an increased evaluation under that diagnostic 
code is not warranted.  

An increased evaluation has been considered under other 
potentially applicable pre-2003 diagnostic codes.  Schafrath, 
1 Vet. App. at 595.  But the pre-2003 criteria do not provide 
for an evaluation in excess of 40 percent for lumbosacral 
strain or sacroiliac injury and weakness, and the evidence 
does not show any fractured vertebra, cervical or dorsal 
spine limitation of motion or ankylosis, or complete spine 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5287, 5288, 5290, 5291, 5294, 5295 (2003).  Additionally, 
although there was muscle spasm, and some difficulty 
eliciting left ankle jerk in November 2003, there was present 
ankle jerks in November 2003 and normal deep tendon reflexes 
in March 2004 and April 2005; more than intermittent relief 
of neurological symptomatology with rest and medication; and 
the effect of the veteran's IVDS on his activities of daily 
living did not constitute pronounced IVDS.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Furthermore, because 
separate evaluations for neurological manifestations of the 
lumbar spine disorder are assigned below, such neurological 
manifestations may not be considered for an increased 
evaluation under the pre-2002 diagnostic criteria for IVDS.  
See 38 C.F.R. § 4.14 (2008) (noting that the evaluation of 
the same disability or the same manifestations of a 
disability under various diagnoses constitutes prohibited 
pyramiding); but see Esteban v. Brown, 6 Vet. App. 259, 162-
62 (1994) (finding that when a veteran has separate and 
distinct manifestations from the same injury he should be 
compensated under different diagnostic codes).  Moreover, an 
increased evaluation is not warranted under the post-2002 
diagnostic criteria for IVDS, because in March 2004, the 
veteran denied incapacitating episodes and the evidence of 
record does not demonstrate otherwise.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Additionally, as noted above, 
separate evaluations for orthopedic and neurologic 
manifestations of the lumbar spine disability have already 
been assigned.  Accordingly, an evaluation in excess of 40 
percent is not warranted under the pre-2003 diagnostic 
criteria.

Second, under the diagnostic criteria effective on and after 
September 26, 2003, a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
maximum 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, General 
Rating Formula.  Range of motion findings from March and 
April 2004 VA examinations and an April 2005 VA record noted 
reduced range of lumbar spine motion, but did not demonstrate 
that the lumbar or complete spine was fixed in flexion or 
extension.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(5).  Accordingly, an increased evaluation is not warranted 
on and after September 26, 2003.

On an after September 26, 2003, an increased evaluation under 
other post-2003 diagnostic codes has been considered.  
Schafrath, 1 Vet. App. at 595.  But in March 2004, the 
veteran denied any incapacitating episodes and the evidence 
of record does not demonstrate otherwise.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  Accordingly, an increased 
evaluation under the diagnostic code for IVDS is not 
warranted.

On and after September 26, 2003, consideration has also been 
given regarding the assignment of a separate rating for any 
neurological component of the lumbar spine disability.  
38 C.F.R. § 4.71a, General Rating Formula, Note (1).  
Throughout the time period, the veteran consistently reported 
radiating back pain into his bilateral legs.  The veteran 
also consistently denied bowel or bladder symptoms.  In April 
2004, a VA examiner found the veteran's sensory symptoms were 
due to his service-connected lumbar spine disorder.  
Accordingly, separate evaluations for neurological symptoms, 
to include sciatica, are warranted on and after September 26, 
2003.  See 38 C.F.R. § 4.14; but see Esteban, 6 Vet. App. at 
261-62.

Throughout the applicable time periods, consideration has 
been given to whether there is any additional functional loss 
not contemplated in the current 40 percent rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in 
evaluating and rating disabilities of the joints include 
weakness, fatigability, lack of coordination, restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45 (2008).  Throughout the time periods, the veteran 
reported daily constant pain with occasional flare-ups.  At 
the October 2002 VA spine examination, the veteran reported 
that the pain was aggravated by bending, twisting, walking 
for more than 10 minutes, and sitting for more than 20 
minutes.  In a December 2002 VA record, the veteran reported 
he was independent in ambulation and activities of daily 
living.  At the April 2004 VA spine examination, the veteran 
reported stiffness in the morning, but denied the use of 
mobility devices, falls.  The veteran reported using a TENS 
unit and wearing a back brace upon physical activity.  The 
pain was worsened after sitting too long, bending, or 
twisting, and was relieved by rest, ice, muscle relaxers, and 
pain medication.  The veteran reported no effects on his 
activities of daily living, except for pain.  The veteran 
stated that he must frequently sit down and rest when 
shopping with his wife, and that he had to stop every 50 or 
60 miles and walk around when driving his car.  In April 2005 
VA records, the veteran reported that he could walk about 10 
or 15 minutes or 1.5 blocks before he had to sit down for 
relief.  The veteran denied weakness.  

The objective evidence of record consistently noted painful 
range of lumbar spine motion.  At the October 2002 VA 
examination, the veteran held his back in a semiflexed 
position while ambulating.  There was palpable bilateral 
paravertebral spasm and tenderness.  In a December 2002 VA 
record, there were muscle spasms and tenderness.  There was 
no muscle atrophy, strength was resistive with giveaway 
proximally from back pain, and deep tendon reflexes were 1/4 
and symmetric.  In February 2003 VA records, there was mild 
tenderness upon palpation and 4/5 strength of the bilateral 
lower extremities.  In a June 2003 VA record, the lumbar 
spine was non-tender to palpation, but there were paraspinal 
muscle spasms.  Examination of the lower extremities revealed 
no muscle atrophy and 5/5 strength.  In November 2003 VA 
records, there were positive spinal paraspinal muscle spasms 
and tenderness to palpation.  There was no lower extremity 
muscle atrophy and 5/5 strength.  The veteran ambulated 
independently.  At the March 2004 VA spine examination, the 
veteran was able to stand to put his pants on and to bend 
over while sitting to put on his shoes and socks.  There was 
no muscle spasm, fatigue, weakness, or lack of endurance with 
repetitive motion.  Muscle strength was 5/5.  At the April 
2004 VA neurological examination, there was lumbar 
paraspinous tightness and spasm.  There was no focal weakness 
or atrophy of the lower limbs and the veteran could stand on 
heels and toes with slight assist.  There was normal gait.  
In April 2005 VA records, there was pain and tenderness on 
palpation and 5/5 strength of the lower extremities with toe 
weakness.  The veteran could walk on his heels, but could not 
balance on his toes.  In summary, there was painful range of 
motion and daily pain aggravated by activity and relived by 
rest and medication.  But the veteran was independent in his 
activities of daily living and ambulation and there was good 
strength.  Additionally, there was objective evidence of 
muscle spasm, but no fatigability, weakness, lack of 
endurance, or additional limitation of motion upon 
repetition.  The veteran is thus not entitled to an increased 
evaluation based on these provisions.  38 C.F.R. §§ 4.40, 
4.45; see also Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of 40 percent is provided for 
certain manifestations of the lumbar spine disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
veteran's lumbar spine disorder.  Moreover, the evidence does 
not demonstrate other related factors.  The veteran has not 
required frequent periods of hospitalization due to the 
lumbar spine disorder.  Additionally, the veteran has not 
alleged marked interference of employment.  In October 2002 
and March 2004, the veteran stated that he had not lost any 
time from work due to his lumbar spine disorder.  In the 
absence of any additional factors, referral of this issue for 
consideration of an extraschedular rating is not warranted.

After review of the evidence, the evidence of record does not 
warrant a rating in excess of 40 percent for a lumbar spine 
disorder at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); see 
also Hart, 21 Vet. App. at 509-10.




ORDER

The portion of the December 18, 2006 Board decision 
addressing the issue of entitlement to an increased 
evaluation for a lumbar spine disorder is vacated.

An increased evaluation for the lumbar spine disorder is 
denied.

On and after September 23, 2002, separate evaluations for 
neurological manifestations of the veteran's lumbar spine 
disorder are granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


